Exhibit 10.1

AMENDMENT NO. 1

TO

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

EMPIRE STATE REALTY OP, L.P.

August 26, 2014



--------------------------------------------------------------------------------

THIS AMENDMENT NO. 1 (this “Amendment”) to the FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP of EMPIRE STATE REALTY OP, L.P. is made and
entered into as of August 26, 2014.

W I T N E S S E T H:

WHEREAS, Empire State Realty OP, L.P. (the “Partnership”), a Delaware limited
partnership, exists pursuant to that certain First Amended and Restated
Agreement of Limited Partnership dated as of October 1, 2013, as amended (the
“Partnership Agreement”), and the Delaware Revised Uniform Limited Partnership
Act;

WHEREAS, Empire State Realty Trust, Inc., a Maryland corporation, is the sole
general partner in the Partnership (the “Company”);

WHEREAS, Section 4.03(a) of the Partnership Agreement provides that: (i) the
General Partner is authorized to cause the Partnership to issue additional
Partnership Interests, in the form of Partnership Units, for any Partnership
purpose, at any time or from time to time, to the Partners or to other Persons,
for such consideration and on such terms and conditions as shall be established
by the General Partner in its sole and absolute discretion, all without the
approval of any Limited Partners; (ii) without limiting the foregoing, the
General Partner is expressly authorized to cause the Partnership to issue
Partnership Units in exchange for any Partnership Units and for less than fair
market value, so long as the General Partner concludes in good faith that such
issuance is in the best interests of the General Partner and the Partnership;
(iii) subject to Delaware law, any additional Partnership Interests may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties as shall be determined by the General
Partner, in its sole and absolute discretion without the approval of any Limited
Partner, and set forth in a written document thereafter attached to and made an
exhibit to the Partnership Agreement (a “Partnership Unit Designation”);
(iv) without limiting the generality of the foregoing, the General Partner shall
have authority to specify (A) the allocations of items of Partnership income,
gain, loss, deduction and credit to each such class or series of Partnership
Interests; (B) the right of each such class or series of Partnership Interests
to share (on a pari passu, junior or preferred basis) in Partnership
distributions; (C) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; (D) the voting
rights, if any, of each such class or series of Partnership Interests; and
(E) the conversion, redemption or exchange rights applicable to each such class
or series of Partnership Interests; and (v) upon the issuance of any additional
Partnership Interest, the General Partner shall cause such issuance to be
reflected in the books and records of the Partnership or the Transfer Agent, as
appropriate.

WHEREAS, pursuant to Sections 7.03(c)(v) and (viii) of the Partnership
Agreement, the Partnership Agreement may be amended by the General Partner
without the consent of the Limited Partners to set forth the designations,
preferences or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption of the
holders of any additional Partnership Units and to issue additional Partnership
Interests in accordance with Section 4.03, provided that the General Partner is
required to provide notice to the Limited Partners when any such action is
taken;



--------------------------------------------------------------------------------

WHEREAS, the General Partner desires to establish a new series of Preferred
Units which shall be referred to as “Private Perpetual Preferred Units” and,
pursuant to and in accordance with Section 14.02 of the Partnership Agreement,
hereby amends the Partnership Agreement for the purpose of setting forth the
rights and preferences of the Private Perpetual Preferred Units; and

WHEREAS, pursuant to and in accordance with Section 4.03 of the Partnership
Agreement, the General Partner is causing the Partnership to issue Private
Perpetual Preferred Units to certain Limited Partners in exchange for OP Units
pursuant to an offer dated May 28, 2014 (the “Offer”).

NOW, THEREFORE, the General Partner has set forth in this Amendment and in the
related Partnership Unit Designation to be attached to and made Exhibit E to the
Partnership Agreement the preferences and other rights, voting powers,
restrictions, limitations as to payments, qualifications and terms and
conditions of redemption of the Private Perpetual Preferred Units.

SECTION 1. DEFINED TERMS

Capitalized terms used but not defined in this Amendment shall have the
definitions assigned to such terms in the Partnership Agreement, but if the same
term is defined both in this Amendment and in the Partnership Agreement, the
definition in this Amendment shall supersede and replace in its entirety the
definition set forth in the Partnership Agreement for all purposes. The
following defined terms used in this Amendment shall have the meanings specified
below:

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash available for distribution by the Partnership as
determined by the General Partner in its sole and absolute discretion after
giving effect to all payments required to be made to holders of Private
Perpetual Preferred Units.

“Private Perpetual Preferred Unit” means a fractional share of the Partnership
Interests that is designated as a Private Perpetual Preferred Unit and issued
pursuant to Section 4.03(a) hereof.

“Partnership Interest” means an ownership interest in the Partnership of either
a Limited Partner or the General Partner and includes any and all benefits to
which the holder of such a Partnership Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests. A Partnership Interest may be expressed as a
number of OP Units, LTIP Units, Private Perpetual Preferred Units, Preferred
Units, Junior Units or other Partnership Units.

SECTION 2. TERMS OF PRIVATE PERPETUAL PREFERRED UNITS.

 

  (a) In making distributions pursuant to Article V of the Partnership Agreement
and allocations pursuant to Article VI of the Partnership Agreement, the General
Partner shall take into account the provisions of Exhibit E hereto.

 

2



--------------------------------------------------------------------------------

  (b) The exchange of OP Units for Private Perpetual Preferred Units pursuant to
the Offer (the “Exchange”) is intended to be tax-free for U.S. federal income
tax purposes consistent with the conclusions in Revenue Ruling 84-52, 1984-1 CB
157 and Revenue Ruling 95-37, 1995-1 CB 130. The Capital Account balances of the
Limited Partners attributable to the Private Perpetual Preferred Units shall be
adjusted to equal the liquidation preference of $16.62 per unit. In connection
with the Exchange, the General Partner also shall adjust the Capital Accounts
(other than any portion attributable to the Private Perpetual Preferred Units)
of all Partners to reflect the fair market value of the Partnership’s assets as
of the effective date of the Exchange (less the combined liquidation preference
of the Private Perpetual Preferred Units issued in the Exchange).

SECTION 3. ARTICLE XIII AMENDMENTS.

 

  (a) Article XIII of the Partnership Agreement shall be amended by adding the
following new Section 13.02(a)(iv):

“Fourth, to the holders of Private Perpetual Preferred Units, the Private
Perpetual Preferred Unit Liquidation Preference, in accordance with the terms of
Section 4 of Exhibit E.”

 

  (b) Article XIII of the Partnership Agreement shall be amended by
re-designating the existing Section 13.02(a)(iv) as Section 13.02(a)(v) and by
adding at the end of such section:

“and after giving effect to the distributions pursuant to Section 13.02(a)(iv)
(provided, for the avoidance of doubt, that distributions pursuant to
Section 13.02(a)(iv) on account of unpaid Quarterly Preference Payments shall
not reduce the Partners’ Capital Accounts)”

SECTION 4. NEW EXHIBIT E.

The Agreement is hereby supplemented by adding after Exhibit D thereof a new
Exhibit E as follows:

EXHIBIT E

EMPIRE STATE REALTY OP, L.P.

PARTNERSHIP UNIT DESIGNATION

ESTABLISHING AND FIXING THE RIGHTS, LIMITATIONS AND

PREFERENCES OF A SERIES OF PREFERRED UNITS

Reference is made to the First Amended and Restated Agreement of Limited
Partnership, as amended (the “Partnership Agreement”), of Empire State Realty
OP, L.P., a Delaware limited partnership (the “Partnership”), of which this
Partnership Unit Designation shall become a part.

 

3



--------------------------------------------------------------------------------

Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the main part of the Partnership Agreement. Section
references are (unless otherwise specified) references to sections in this
Partnership Unit Designation.

The General Partner has set forth in this Partnership Unit Designation the
following description of the preferences and other rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of a class and series of Partnership Interests to be
represented by Partnership Units which shall be referred to as the “Private
Perpetual Preferred Units”:

1. Designation and Number. A series of Preferred Units, designated as the
“Private Perpetual Preferred Units,” is hereby established. The number of
Private Perpetual Preferred Units shall be 1,607,596.

2. Ranking. The Private Perpetual Preferred Units shall, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, rank:

(a) senior to any classes or series of Partnership Units, if such class or
series shall be OP Units or LTIP Units or if the holders of Private Perpetual
Preferred Units shall be entitled to receipt of preferential payments or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or in priority to the holders of the Partnership Units of
such class or series;

(b) on parity with any other class or series of Partnership Units, if the
holders of such other class or series of Partnership Units and the Private
Perpetual Preferred Units shall be entitled to the receipt of preferential
payments or of amounts distributable upon liquidation, dissolution or winding up
in proportion to their respective amounts of accrued and unpaid preferential
payments per Partnership Unit or liquidation preference, without preference or
priority one over the other; and

(c) junior to any class or series of Partnership Units, if the holders of such
class or series of Partnership Units shall be entitled to the receipt of
preferential payments and of amounts distributable upon liquidation, dissolution
or winding up, as the case may be, in preference or in priority to the holders
of the Private Perpetual Preferred Units.

The Private Perpetual Preferred Units will also rank junior in right of payment
to the Partnership’s existing and future debt obligations.

3. Preferential Payments.

(a) Subject to the preferential rights of the holders of any class or series of
Partnership Units ranking senior to the Private Perpetual Preferred Units as to
distributions, the holders of the Private Perpetual Preferred Units shall be
entitled to receive, when, as and if authorized and declared by the General
Partner out of funds legally available for that purpose, cumulative preferential
payments in cash at a fixed annual amount of $0.60 per unit, or $0.15 per
quarter (“Quarterly Preference Payments”). Quarterly Preference Payments shall
accrue on each

 

4



--------------------------------------------------------------------------------

Private Perpetual Preferred Unit and be cumulative from, and including, the
later of (i) July 1, 2014, or (ii) the day immediately following the date of the
last Quarterly Preference Payment that has been paid in full in accordance with
Section 3(e), and shall thereafter be payable quarterly in arrears on each
Quarterly Payment Date (as defined below); provided, however, that if any
Quarterly Payment Date falls on a date other than a Business Day, then the
Quarterly Preference Payment that would otherwise have been payable on such
Quarterly Payment Date shall be paid on the first Business Day immediately
following such Quarterly Payment Date. Quarterly Preference Payments will be
payable to the holder(s) of record of Private Perpetual Preferred Units as they
appear in the records of the Partnership on the applicable Partnership Record
Date established by the General Partner for regular quarterly distributions of
Available Cash pursuant to Section 5.01 of the Partnership Agreement to holders
of OP Units; provided, however, than not more than four Quarterly Preference
Payments per year shall be made to holders of Private Perpetual Preferred Units.
The amount of any Quarterly Preference Payment made on the Private Perpetual
Preferred Units for any period other than a full quarter shall be computed on
the basis of a 360-day year consisting of twelve 30-day months. Notwithstanding
any provision to the contrary contained herein, each outstanding Private
Perpetual Preferred Unit shall be entitled to receive a Quarterly Preference
Payment with respect to any Quarterly Payment Date equal to the amount paid with
respect to each other Private Perpetual Preferred Unit that is outstanding on
such date. “Quarterly Payment Date” shall mean the date on which regular
quarterly distributions of Available Cash pursuant to Section 5.01 of the
Partnership Agreement are made to holders of OP Units; provided, however, that
if no such distributions are paid to holders of OP Units for the applicable
quarterly distribution period, the Quarterly Payment Date for such period shall
be the last day of each March, June, September and December, as applicable, and
the Partnership Record Date for the Private Perpetual Preferred Unit holders
entitled to such Quarterly Payment Period shall be the fifteenth day of each
March, June, September and December, as applicable. “Payment Period” shall mean
the period commencing on, but excluding, a Quarterly Payment Date to and
including the next Quarterly Payment Date. “Business Day” shall mean any day,
other than a Saturday or Sunday, that is neither a legal holiday nor a day on
which banking institutions in New York City are authorized or required by law,
regulation or executive order to close.

(b) Notwithstanding anything contained herein to the contrary, Quarterly
Preference Payments on the Private Perpetual Preferred Units shall accrue
whether or not the Partnership has earnings, whether or not there are funds
legally available for the payment thereof, and whether or not they are declared.
Accrued but unpaid Quarterly Preference Payments on the Private Perpetual
Preferred Units will accumulate, without compounding, as of the Quarterly
Payment Date on which they first become payable.

(c) Except as provided in Section 3(d) below, unless either (i) the full amount
of accrued Quarterly Preference Payments on the Private Perpetual Preferred
Units has been or contemporaneously is declared and paid or (ii) a sum
sufficient for the payment thereof is set apart for payment (without the need
for any declaration) for all past Payment Periods and the Partnership projects
in good faith that the cash available for Quarterly Preference Payments to
holders of Private Perpetual Preferred Units as of the next Quarterly Payment
Date will be sufficient to fund the full payment of the accrued Quarterly
Preference Payments at such time on the Private Perpetual Preferred Units and
all other classes or series of Partnership Units ranking, as to distributions,
on parity with the Private Perpetual Preferred Units, no distributions or other

 

5



--------------------------------------------------------------------------------

payments shall be declared and paid, and no other distribution of cash or other
property may be declared and made, directly or indirectly, on or with respect
to, any OP Units or any other class or series of Partnership Units ranking, as
to distributions, on parity with or junior to the Private Perpetual Preferred
Units (other than a distribution paid in OP Units or in any other class or
series of Partnership Units ranking junior to the Private Perpetual Preferred
Units as to distributions and upon liquidation or REIT Shares) for any period,
nor shall any OP Units or any other class or series of Partnership Units
ranking, as to distributions or upon liquidation, on parity with or junior to
the Private Perpetual Preferred Units be redeemed, purchased or otherwise
acquired for any consideration, nor shall any funds be paid or made available
for a sinking fund for the redemption of such units, and no other distribution
of cash or other property may be made, directly or indirectly, on or with
respect thereto by the Partnership (except: (i) by conversion into or in
exchange for other units of any class or series of Partnership Units ranking
junior to the Private Perpetual Preferred Units as to distributions and upon
liquidation or REIT Shares; (ii) by redemption, purchase or acquisition of any
class or series of Partnership Units made for the purposes of and in compliance
with requirements of an employee incentive, benefit or share purchase plan of
the Partnership or the General Partner or any of their subsidiaries; (iii) for
the redemption of Partnership Units corresponding to any shares of capital stock
of the General Partner to be redeemed or purchased by the General Partner
pursuant to its Amended and Restated Certificate of Incorporation, as amended
(the “Charter”), to the extent necessary to preserve the General Partner’s
status as a real estate investment trust for United States federal income tax
purposes; provided, that such redemption shall be upon the same terms as the
corresponding stock purchase pursuant to the Charter; (iv) for the redemption of
Partnership Units corresponding to the redemption, purchase or acquisition of
any shares of any class or series of capital stock of the General Partner
ranking senior to the REIT Shares as to payment of dividends and upon
liquidation; and (v) for the purchase or redemption by the Partnership of OP
Units for cash in accordance with Article VIII of the Partnership Agreement, if
the Partnership projects in good faith that it will have sufficient access to
capital to satisfy its obligations).

(d) When Quarterly Preference Payments are not paid in full (and a sum
sufficient for such full payment is not so set apart) on the Private Perpetual
Preferred Units and on any other class or series of Partnership Units ranking,
as to distributions, on parity with the Private Perpetual Preferred Units, all
Quarterly Preference Payments declared upon the Private Perpetual Preferred
Units and all distributions declared upon each such other class or series of
Partnership Units ranking, as to distributions, on parity with the Private
Perpetual Preferred Units shall be declared pro rata so that the amounts of
Quarterly Preference Payments made per Private Perpetual Preferred Unit and
distributions declared on such other class or series of Partnership Unit shall
in all cases bear to each other the same ratio that accrued Quarterly Preference
Payments per Private Perpetual Preferred Unit and accrued distributions for such
other class or series of Partnership Unit (which shall not include any accrual
in respect of unpaid distributions on such other class or series of Partnership
Units for prior distribution periods if such other class or series of
Partnership Units does not have a cumulative distribution) bear to each other.
No interest, or sum of money in lieu of interest, shall be payable in respect of
any payments on the Private Perpetual Preferred Units which may be in arrears.

(e) Without limiting the other provisions of this Section 3, no Quarterly
Preference Payments on Private Perpetual Preferred Units (other than liquidating
distributions made in accordance with Article XIII of the Partnership Agreement)
shall be paid by the Partnership at

 

6



--------------------------------------------------------------------------------

such time as the terms of any agreement of the Partnership or its affiliates or
subsidiaries, relating to bona fide indebtedness for borrowed money, prohibits
such payment or provides that such payment would constitute a breach thereof or
a default thereunder, or if such payment shall be restricted or prohibited by
law (and such failure to pay Quarterly Preference Payments on the Private
Perpetual Preferred Units shall prohibit other distributions by the Partnership
as described in Sections 3(c) and (d) above); for the avoidance of doubt,
Quarterly Preference Payments on the Private Perpetual Preferred Units will
nonetheless continue to accrue during any period in which they cannot be paid
pursuant to this Section 3(e).

(f) Except as provided in Section 4, holders of the Private Perpetual Preferred
Units shall not be entitled to any payment or other distribution, whether
payable in cash, property or shares of stock, in excess of full cumulative
Quarterly Preference Payments on the Private Perpetual Preferred Units as
provided herein. Any Quarterly Preference Payments made on the Private Perpetual
Preferred Units shall first be credited against the earliest accrued but unpaid
Quarterly Preference Payment due with respect to such units which remain
payable.

(g) The right to payments with respect to Private Perpetual Preferred Units
shall be governed by this Section 3 and not by Article V of the Partnership
Agreement. The Quarterly Preference Payments made on the Private Perpetual
Preferred Units are intended to constitute “guaranteed payments” for the use of
capital within the meaning of Code Section 707(c). Accordingly, Quarterly
Preference Payments shall not constitute “distributions” for purposes of the
provisions of the Partnership Agreement governing the maintenance of Capital
Accounts, Distributions, Allocations, related definitions and similar
provisions. For the avoidance of doubt, but without limiting the generality of
the foregoing, no allocations shall be made to holders of Private Perpetual
Preferred Units under Section 6.02(a)(i)(E) of the Partnership Agreement.

4. Liquidation Preference.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding up of
the Partnership, before any distribution or payment shall be made to holders of
OP Units or any other class or series of Partnership Units ranking, as to rights
upon any voluntary or involuntary liquidation, dissolution or winding up of the
Partnership, junior to the Private Perpetual Preferred Units, the holders of
Private Perpetual Preferred Units shall be entitled to be paid out of the assets
of the Partnership legally available for distribution to its unitholders, after
payment of or provision for the debts and other liabilities of the Partnership,
a liquidation preference of $16.62 per unit, plus an amount equal to any accrued
and unpaid Quarterly Preference Payments (whether or not declared) up to, but
excluding the date of payment (the “Private Perpetual Preferred Unit Liquidation
Preference”).

(b) In the event that, upon such voluntary or involuntary liquidation,
dissolution or winding up, the available assets of the Partnership are
insufficient to pay the full amount of the Private Perpetual Preferred Unit
Liquidation Preference on all outstanding Private Perpetual Preferred Units and
the corresponding amounts payable on all other classes or series of Partnership
Units ranking, as to liquidation rights, on parity with the Private Perpetual
Preferred Units in the distribution of assets, then the holders of the Private
Perpetual Preferred Units and the holders of each such other class or series of
Partnership Units ranking, as to rights upon any voluntary or involuntary
liquidation, dissolution or winding up, on parity with the Private Perpetual
Preferred Units shall share ratably in any such distribution of assets in
proportion to the full liquidating distributions to which they would otherwise
be respectively entitled.

 

7



--------------------------------------------------------------------------------

(c) After payment of the full amount of the Private Perpetual Preferred Unit
Liquidation Preference to which the holders of the Private Perpetual Preferred
Units are entitled pursuant to the above, the holders of the Private Perpetual
Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.

(d) The consolidation or merger of the Partnership with or into any other
corporation, partnership, trust or entity or of any other corporation,
partnership, trust or entity with or into the Partnership, or an exchange of
Partnership Units or Partnership Interests, or the voluntary sale, lease,
transfer or conveyance of all or substantially all of the property or business
of the Partnership shall not be deemed to constitute a liquidation, dissolution
or winding up of the Partnership.

5. Redemption.

(a) The Partnership may redeem the Private Perpetual Preferred Units, in whole
or in part, at any time if, but only to the extent, required to preserve the
status of the General Partner as a real estate investment trust for United
States federal income tax purposes.

(b) If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self-tender offer for all or substantially all OP Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets), in each case as a result of which OP Units shall be
exchanged for or converted into the right, or the holders of OP Units shall
otherwise be entitled, to receive cash, securities or other property or any
combination thereof (each of the foregoing being referred to herein as a
“Transaction”), then in connection with such Transaction the Partnership shall
have the right, at its option, to redeem the Private Perpetual Preferred Units
(the “Perpetual Preferred Redemption Right”), in whole but not in part, for cash
at a redemption price equal to the Private Perpetual Preferred Unit Liquidation
Preference multiplied by 200%, without interest, to the extent the Partnership
has funds legally available therefor (the “Perpetual Preferred Redemption
Amount”). The Perpetual Preferred Redemption Right shall be deemed to have been
exercised “in connection with” such Transaction if the relevant notice of
redemption is mailed to the holders of Private Perpetual Preferred Units not
earlier than the 60 days prior to, nor later than 90 days after, the effective
date of the Transaction. Holders of Private Perpetual Preferred Units to be
redeemed shall surrender such Private Perpetual Preferred Units at the place
designated in such notice and shall be entitled to the Perpetual Preferred
Redemption Amount payable upon such redemption following such surrender. If
(i) notice of redemption of any Private Perpetual Preferred Units has been
given, (ii) the funds necessary for such redemption have been set aside by the
Partnership in trust for the benefit of the holders of any Private Perpetual
Preferred Units so called for redemption, and (iii) irrevocable instructions
have been given to pay the Perpetual Preferred Redemption Amount, then from and
after the redemption date, Quarterly Preference Payments shall cease to accrue
on such Private Perpetual Preferred Units, such Private Perpetual Preferred
Units shall no longer be deemed outstanding, and all rights of the holders of
such units shall terminate, except the right to receive the Perpetual Preferred
Redemption Amount. Subject to applicable escheat laws, any such cash unclaimed
at the end of two years from the redemption date shall revert to the general
funds of the Partnership, after which reversion, the holders of such units so
called for redemption shall look only to the general funds of the Partnership
for the payment of such cash.

 

8



--------------------------------------------------------------------------------

(c) The Private Perpetual Preferred Units are not redeemable at the option of
the holder thereof and, except as provided in Section 5(a) or (b), are not
redeemable at the option of the Partnership. So long as full cumulative
Quarterly Preference Payments on the Private Perpetual Preferred Units for all
past Payment Periods that have ended shall have been or contemporaneously are
(i) declared and paid in cash, or (ii) declared and a sum sufficient for the
payment thereof in cash is set apart for payment, nothing herein shall prevent
or restrict the Partnership’s right or ability to purchase, from time to time,
either at a public or a private sale, all or any part of the Private Perpetual
Preferred Units at such price or prices as the General Partner may determine,
subject to the provisions of applicable law, including the repurchase of Private
Perpetual Preferred Units in open-market transactions duly authorized by the
General Partner.

(d) Notice of redemption pursuant to the Perpetual Preferred Redemption Right
shall be mailed by the Partnership, postage prepaid, not fewer than 15 nor more
than 60 days prior to the redemption date, addressed to the respective holders
of record of the Private Perpetual Preferred Units to be redeemed at their
respective addresses as they appear on the records of the Partnership and may be
conditional upon consummation of the relevant Transaction. No failure to give
such notice or any defect therein or in the mailing thereof shall affect the
validity of the proceedings for the redemption of any Private Perpetual
Preferred Units except as to the holder to whom such notice was defective or not
given. In addition to any information required by law, each such notice shall
state: (i) the redemption date; (ii) the redemption price; (iii) the number of
Private Perpetual Preferred Units to be redeemed; (iv) the place or places where
the certificates, if any, representing Private Perpetual Preferred Units are to
be surrendered for payment of the redemption price; (v) procedures for
surrendering noncertificated Private Perpetual Preferred Units for payment of
the redemption price; (vi) that Quarterly Preference Payments on the Private
Perpetual Preferred Units to be redeemed shall cease to accrue on such
redemption date; and (vii) that payment of the Perpetual Preferred Redemption
Amount will be made upon presentation and surrender of such Private Perpetual
Preferred Units.

(e) From and after the date of any such redemption of Private Perpetual
Preferred Units, the Private Perpetual Preferred Units so redeemed shall no
longer be outstanding, and all rights of the holders of such Private Perpetual
Preferred Units shall terminate.

(f) In addition, in the event of the liquidation, dissolution or winding up of
the Partnership, the General Partner shall have the right to redeem, on any
payment date established by the General Partner for liquidating distributions
pursuant to Article XIII of the Partnership Agreement, Private Perpetual
Preferred Units in consideration for the Private Perpetual Preferred Unit
Liquidation Preference.

(g) Each holder of Private Perpetual Preferred Units covenants and agrees with
the Partnership that all Private Perpetual Preferred Units delivered for
redemption pursuant to this Section 5 shall be delivered to the Partnership free
and clear of all liens, encumbrances or other claims or charges and,
notwithstanding anything contained herein to the contrary, the Partnership shall
not be under any obligation to acquire Private Perpetual Preferred Units which
are or may be subject to any such liens, encumbrances or other claims or
charges.

 

9



--------------------------------------------------------------------------------

6. Voting Rights.

(a) Holders of the Private Perpetual Preferred Units shall only (a) have those
voting rights required from time to time by non-waivable provisions of
applicable law, if any, and (b) have the additional voting rights that are
expressly set forth in this Section 6.

(b) So long as any Private Perpetual Preferred Units remain outstanding, the
affirmative vote or consent of the holders of a majority of the Private
Perpetual Preferred Units outstanding at the time (voting separately as a
class), given in person or by proxy, either in writing or at a meeting, will be
required to amend, alter or repeal the provisions of this Partnership Unit
Designation, whether by merger, consolidation, transfer or conveyance of all or
substantially all of its assets or otherwise (an “Event”), so as to materially
and adversely affect the rights, preferences, privileges or voting powers of the
Private Perpetual Preferred Units; provided, however, that with respect to the
occurrence of any Event, so long as the Private Perpetual Preferred Units remain
outstanding with the terms thereof materially unchanged, taking into account
that, upon the occurrence of an Event, the Partnership may not be the surviving
entity, the occurrence of such Event shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of
Private Perpetual Preferred Units, and in such case such holders shall not have
any voting rights with respect to the occurrence of any Event or Events;
provided, further, that such vote or consent will not be required with respect
to any such amendment, alteration or repeal that equally affects the terms of
the Private Perpetual Preferred Stock and one or more other classes or series of
preferred stock ranking on parity with the Private Perpetual Preferred Stock
with respect to the payment of distributions and rights upon any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership upon which
like voting rights have been conferred, if such amendment, alteration or repeal
is approved by the affirmative vote or consent of the holders of a majority of
the Private Perpetual Preferred Units and such other class or series of
Preferred Units outstanding at the time, either in writing or at a meeting
(voting as a single class).

(c) Holders of Private Perpetual Preferred Units shall not be entitled to vote
with respect to (A) any increase in the total number of OP Units or LTIP Units
or, except as provided in Section 6(c), Preferred Units, or (B) any increase in
the number Private Perpetual Preferred Units or, except as provided in the
immediately preceding paragraph, the creation or issuance of any other class or
series of Partnership Interests, or (C) any increase in the Partnership
Interests of any other class or series, in each case referred to in clause (A),
(B) or (C) above, ranking on parity with or junior to the Private Perpetual
Preferred Units with respect to the payment of distributions and rights upon any
voluntary or involuntary liquidation, dissolution or winding up of the
Partnership. Except as set forth herein, holders of the Private Perpetual
Preferred Units shall not have any voting rights with respect to, and the
consent of the holders of the Private Perpetual Preferred Units shall not be
required for, the taking of any partnership action by the General Partner,
including an Event, regardless of the effect that such partnership action or
Event may have upon the powers, preferences, voting power or other rights or
privileges of the Private Perpetual Preferred Units.

(d) The foregoing voting provisions of this Section 6 shall not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding Private Perpetual Preferred Units
shall have been redeemed or (i) notice of redemption of all of the outstanding
Private Perpetual Preferred Units has been given, (ii) the funds necessary for
such redemption have been set aside by the Partnership in trust for the benefit
of the holders of such Private Perpetual Preferred Units so called for
redemption, and (iii) irrevocable instructions have been given to pay the
redemption price and all accrued and unpaid distributions thereon.

 

10



--------------------------------------------------------------------------------

(e) In any matter in which the Private Perpetual Preferred Units may vote (as
expressly provided herein), each Private Perpetual Preferred Unit shall be
entitled to one vote per $16.62 of liquidation preference (excluding amounts in
respect of accumulated and unpaid dividends).

7. Conversion. The Private Perpetual Preferred Units shall not be convertible
into or exchangeable for any other Partnership Interests or other property or
securities of the Partnership or any other entity, including the General
Partner.

8. Transfers. Transfers of Private Perpetual Partnership Units shall be subject
to Section 11.03 of the Partnership Agreement, including without limitation
Section 11.03(b), it being understood that (a) Private Perpetual Preferred Units
will not be listed on a National Securities Exchange and (b) all Transfers of
Private Perpetual Preferred Units will be effective as of the first day of the
fiscal quarter of the Partnership immediately following the date when all
requirements for the applicable transfer have been satisfied.

9. Record Holders. The Partnership and its Transfer Agent may deem and treat the
record holder of any Private Perpetual Preferred Unit as the true and lawful
owner thereof for all purposes, and neither the Partnership nor its Transfer
Agent shall be affected by any notice to the contrary.

10. No Creditor Rights. The rights of each Private Perpetual Preferred Unit
holder pursuant to this Partnership Unit Designation arise solely from its
ownership as a Limited Partner of Partnership Interests in the Partnership and
not from it being a creditor of the Partnership, and none of such shall
constitute a “claim” as such term is defined in Section 101 of the United States
Bankruptcy Code as in effect as of the date of this Partnership Unit
Designation; provided, however, that any rights in respect of such Private
Perpetual Preferred Units shall constitute equity interests, it being agreed and
understood that no holder is waiving any equity interest it has in the
Partnership or any rights to assert any such interests in any bankruptcy
proceeding or otherwise.

11. No Maturity or Sinking Fund. The Private Perpetual Preferred Units have no
maturity date. No sinking fund has been established for the retirement or
redemption of Private Perpetual Preferred Units.

12. Withholding and Taxes. In the event any amount is required to be withheld
for federal, state, local or foreign taxes, or otherwise, with respect to any
amount payable on the Private Perpetual Preferred Units, the provisions of
Section 5.04 (Amounts Withheld) and Section 10.04 (Withholding) of the
Partnership Agreement shall apply as if such amounts payable on the Private
Perpetual Preferred Units were “distributions.” Any amounts withheld by the
Partnership with respect to any payment on or in liquidation or redemption of a
Private Perpetual Preferred Unit shall be treated as paid to the holder of such
Unit under the applicable provision of this Exhibit E or the Partnership
Agreement, as applicable.

13. Exclusion of Other Rights. The Private Perpetual Preferred Units shall not
have any preferences or other rights, voting powers, restrictions, limitations
as to dividends or other distributions, qualifications or terms or conditions of
redemption other than expressly set forth in this Partnership Unit Designation.

14. Headings of Subdivisions. The headings of the various subdivisions hereof
are for convenience of reference only and shall not affect the interpretation of
any of the provisions hereof.

 

11



--------------------------------------------------------------------------------

15. Severability of Provisions. If any preferences or other rights, voting
powers, restrictions, limitations as to preferential payments, qualifications or
terms or conditions of redemption of the Private Perpetual Preferred Units set
forth in this Partnership Unit Designation is invalid, unlawful or incapable of
being enforced by reason of any rule of law or public policy, all other
preferences or other rights, voting powers, restrictions, limitations as to
preferential payments, qualifications or terms or conditions of redemption of
Private Perpetual Preferred Units set forth in this Partnership Unit Designation
which can be given effect without the invalid, unlawful or unenforceable
provision thereof shall, nevertheless, remain in full force and effect and no
preferences or other rights, voting powers, restrictions, limitations as to
preferential payments, qualifications or terms or conditions of redemption of
the Private Perpetual Preferred Units herein set forth shall be deemed dependent
upon any other provision thereof unless so expressed therein.

16. No Preemptive Rights. No holder of Private Perpetual Preferred Units shall
be entitled to, as such holder, any preemptive right to purchase or subscribe
for or acquire any additional Partnership Interests or any other security of the
Partnership convertible into or carrying a right to subscribe to or acquire
Partnership Interests.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Empire State Realty Trust, Inc., as General Partner in the
Partnership, has caused this Amendment to become effective, and the Partnership
Agreement is hereby amended by giving effect to the terms set forth herein.

 

EMPIRE STATE REALTY OP, L.P. By:   EMPIRE STATE REALTY TRUST, INC. General
Partner By:  

/s/ David A. Karp

Name:   David A. Karp Title:   Executive Vice President, Chief Financial Officer
and President

 

13